
	
		II
		110th CONGRESS
		2d Session
		S. 2931
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2008
			Ms. Snowe (for herself,
			 Ms. Stabenow, and
			 Mr. Johnson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to exempt
		  complex rehabilitation products and assistive technology products from the
		  Medicare competitive acquisition program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Access to Complex
			 Rehabilitative and Assistive Technology Act of
			 2008.
		2.Exemption of
			 complex rehabilitation and assistive technology from the Medicare competitive
			 acquisition program
			(a)In
			 generalSection 1847(a) of
			 the Social Security Act (42 U.S.C. 1395w–3(a)) is
			 amended—
				(1)in paragraph (2)(A), by striking but
			 excluding and all that follows and inserting the
			 following:
					
						but
			 excluding—(i)class III devices
				under the Federal Food, Drug, and Cosmetic Act; and
						(ii)complex
				rehabilitation products and assistive technology products (described in
				paragraph (7)(A)) that are prescribed by a physician and provided by a supplier
				that is accredited by an independent accreditation organization designated
				under section 1834(a)(20)(B).
						;
				and
				(2)by adding at the end the following new
			 paragraph:
					
						(7)Complex
				rehabilitation products and assistive technology products described
							(A)In
				generalFor purposes of
				paragraph (2)(A)(ii), complex rehabilitation products and assistive technology
				products described in this subparagraph are medically necessary adaptive
				seating, positioning, and mobility devices and speech generating devices that
				are evaluated, fitted, configured, adjusted, or programmed to meet the specific
				and unique needs of an individual with a primary diagnosis resulting from
				injury or trauma or which is neuromuscular in nature. Such a primary diagnosis
				includes spinal cord injury, traumatic brain injury, cerebral palsy, muscular
				dystrophy, spinal muscular atrophy, spina bifida, amyotrophic lateral
				sclerosis, multiple sclerosis, Parkinson's disease, or any other disease or
				disability identified by the Secretary as requiring the use of such
				devices.
							(B)Establishment of
				medical necessityFor
				purposes of subparagraph (A), in establishing medical necessity of a device
				described in such subparagraph for the treatment of an individual, the
				Secretary shall consider whether the device is expected to be necessary for
				such treatment taking into account the diagnosis, prognosis, and functional
				need of the individual and the expected progression of the disease or
				disability
				involved.
							.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall be effective as if included in the enactment of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public
			 Law 108–173).
			
